Exhibit 10.11(g)

 

SATISFACTION AGREEMENT

IN RESPECT OF

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

 

This Satisfaction of Supplemental Executive Retirement Agreement (this
“Satisfaction Agreement”), dated as of February 22, 2006, relating to that
certain Supplemental Executive Retirement Agreement dated May 4, 1998 (the
“Retirement Agreement”) by and between Equitable Resources, Inc., a Pennsylvania
corporation (the “Company”), and Murry S. Gerber, an individual (the
“Executive”);

 

WITNESSETH:

 

WHEREAS, the Retirement Agreement was entered into upon Executive’s commencement
of employment with the Company and for the purpose of making up the difference,
if any, between the $211,500 per year early retirement benefit to which the
Executive would have been entitled from his prior employer and the retirement
benefit to which he is entitled under the Equitable Resources, Inc. Employee
Savings Plan and the Equitable Resources, Inc. Deferred Compensation Plan (as in
effect on December 31, 2004, the “Employee Deferred Compensation Plan”);

 

WHEREAS, the Board of Directors of the Company terminated, and/or terminated
participation in, the Employee Deferred Compensation Plan and the Equitable
Resources, Inc. 2005 Employee Deferred Compensation Plan (collectively, the
“Deferred Compensation Plans”) in 2005, and the Executive received a payout of
his interests therein on December 30, 2005 (collectively, the “Deferred
Compensation Payout”); and

 

WHEREAS, in recognition of the Deferred Compensation Payout, the parties hereto
desire to recognize the satisfaction by the Company of its obligations under the
Retirement Agreement;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the Company and the Executive agree as follows:

 


1.             THE PARTIES HERETO CONFIRM THAT THE COMPANY HAS SATISFIED IN FULL
ALL OF ITS OBLIGATIONS UNDER THE RETIREMENT AGREEMENT THROUGH TERMINATION OF THE
DEFERRED COMPENSATION PLANS AND AGREE THAT IN ACCORDANCE WITH SECTION 17 THEREOF
THE RETIREMENT AGREEMENT TERMINATED, BY ITS OWN TERMS, IMMEDIATELY UPON THE
EXECUTIVE’S RECEIPT OF THE DEFERRED COMPENSATION PAYOUT AND IS OF NO FURTHER
FORCE OR EFFECT.


 


2.             THIS SATISFACTION AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Satisfaction Agreement
as of the date first above set forth.

 

 

EQUITABLE RESOURCES, INC.:

 

 

 

By:

  /s/ Charlene Petrelli

 

 

 

 

Name:

  Charlene Petrelli

 

 

 

 

Title:

  Vice President, Human Resources

 

 

 

 

/s/ Murry S. Gerber

 

 

Murry S. Gerber

 

2

--------------------------------------------------------------------------------